ACCEPTED
                                                                                                03-15-00252-CV
                                                                                                        8178831
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                         12/10/2015 12:59:38 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK




                                                                               FILED IN
                                                                       3rd COURT OF APPEALS
CONSTANCE H. PFEIFFER                                                      AUSTIN, TEXAS
BOARD CERTIFIED ♦ CIVIL APPELLATE LAW                                     D IRECT (713)
                                                                      12/10/2015        951-6227
                                                                                   12:59:38  PM
TEXAS BOARD OF LEGAL SPECIALIZATION                                 cpfeiffer@beckredden.com
                                                                          JEFFREY D. KYLE
                                                                                Clerk
                                        December 10, 2015

Re:       No. 03-15-00252-CV; Dr. Behzad Nazari, D.D.S. d/b/a Antoine Dental
          Center, et al. v. The State of Texas, Xerox Corporation, and Xerox State
          Healthcare, LLC f/k/a ACS State Healthcare, LLC; In the Court of Appeals
          for the Third District of Texas at Austin, Trial Court Cause No.: D-1-GN-14-
          005380

          No. 03-15-00401-CV; In Re Xerox Corporation and Xerox State Healthcare,
          LLC f/k/a ACS State Healthcare, LLC; In the Third Court of Appeals of
          Texas at Austin, Trial Court Cause No.: D-1-GV-14-000581

Jeffrey D. Kyle, Clerk of the Court                                           By E-Filing
Third Court of Appeals
209 West 14th Street, Room 101
Austin, Texas 78701

Dear Mr. Kyle:

       As we have previously indicated, the undersigned, Constance H. Pfeiffer,
will present oral argument on behalf of Xerox Corporation and Xerox State
Healthcare, LLC f/k/a ACS State Healthcare, LLC in the mandamus proceeding
(No. 03-15-00401-CV). Eric Nichols will present the argument for Xerox
Corporation and Xerox State Healthcare, LLC f/k/a ACS State Healthcare, LLC in
the interlocutory appeal (No. 03-15-00252-CV).

          Thank you for your courtesy and assistance.

                                                Sincerely,
                                                /s/ Constance H. Pfeiffer
                                                Constance H. Pfeiffer
                                                COUNSEL FOR XEROX CORPORATION
                                                AND XEROX STATE HEALTHCARE, LLC
                                                F/K/A ACS STATE HEALTHCARE, LLC


1802.008/571831
                              CERTIFICATE OF SERVICE
      I hereby certify that on December 10, 2015, a true and correct copy of the
above and foregoing document was forwarded to all counsel of record by the
Electronic Service Provider, if registered, otherwise by email, as follows:

              J. Campbell Barker                         Philip A. Lionberger
           Deputy Solicitor General                  Assistant Solicitor General
         Office of the Attorney General             Office of the Attorney General
          P.O. Box 12548 (MC 059)                    P.O. Box 12548 (MC 059)
            Austin, TX 78711-2548                      Austin, TX 78771-2548
      Cam.Barker@texasattorneygeneral.gov       Philip.Lionberger@texasattorneygeneral.gov

             Raymond Winter                              Reynolds Brissenden
   Chief, Civil Medicaid Fraud Division              Assistant Attorney General
      Office of the Attorney General                Office of the Attorney General
             P.O. Box 12548                                P.O. Box 12548
          Austin, TX 78711-2548                        Austin, TX 78711-2548
    raymond.winter@texasattorneygeneral.gov    reynolds.brissenden@texasattorneygeneral.gov

                              Counsel for The State of Texas

                    Jason Ray                                E. Hart Green
           Riggs, Aleshire & Ray, P.C.          Weller, Green, Toups & Terrell, L.L.P.
             700 Lavaca, Suite 920                       Post Office Box 350
               Austin, TX 78701                      Beaumont, TX 77704-0350
                jray@r-alaw.com                          hartgr@wgttlaw.com

       Counsel for Dr. Behzad Nazari, D.D.S. d/b/a Antoine Dental Center, et al.



                                              By: /s/ Constance H. Pfeiffer
                                                  Constance H. Pfeiffer




1802.008/571831